Citation Nr: 0505646	
Decision Date: 03/01/05    Archive Date: 03/15/05

DOCKET NO.  96-48 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for a heart disability 
secondary to post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for peripheral 
neuropathy as due to herbicide exposure. 

3.  Entitlement to service connection for an elbow disorder. 

4.  Entitlement to service connection for a right hip 
disorder. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America




ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to January 
1972

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In November 2000, the Board remanded the veteran's claims to 
the RO for additional development.  The requested development 
has been completed and the case has returned to the Board for 
final appellate review. 

By an October 2002 rating decision, the RO granted service 
connection for bilateral hearing loss, bilateral tinnitus and 
degenerative disc disease of the cervical spine and assigned 
initial disability ratings.  In view of the foregoing, these 
issues have been resolved and are not on appeal before the 
Board.  See generally Grantham v. Brown, 114 F.3d.1156 (Fed. 
Cir. 1997).  Thus, the only issues remaining for appellate 
review are the ones listed on the front page of this 
decision: whether service connection should be granted for a 
heart disability secondary to PTSD, peripheral neuropathy as 
secondary to herbicide exposure, an elbow disorder, and a 
right hip disorder.


FINDINGS OF FACT

1.  The veteran does not have a heart disability that is 
attributable to service-connected PTSD.  

2.  The veteran does not have currently have peripheral 
neuropathy.
3.  The veteran's elbow disorder, currently diagnosed as 
right lateral epicondylitis and right elbow strain, and right 
hip disorder were not present during service or until years 
thereafter and are not related to his active military 
service. 


CONCLUSIONS OF LAW

1.  A heart disorder is not proximately due to or the result 
of service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. § 3.310 (2004).

2.  The veteran does not have peripheral neuropathy that is 
the result of disease or injury incurred in or aggravated by 
active military service; nor may it be presumed to have been 
incurred in active service, including as due to exposure to 
agent orange.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  The veteran does not have an elbow disorder, currently 
diagnosed as right lateral epicondylitis and right elbow 
strain, that is the result of disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. §§ 
1110, 1154(b), 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2004).

4.  The veteran does not have a right hip disorder that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1154(b), 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  General Service Connection Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 


2002); 38 C.F.R. § 3.303(a) (2004).  If a condition noted 
during service is not shown to be chronic, then, generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a). 
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such have 
resulted in a disability.  See 38 U.S.C.A. §§ 1110, 1131.  
Hence, in the absence of proof of a present disability, 
service connection may not be awarded.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The United States 
Court of Appeals for Veterans Claims (Court) has held that, 
under the law cited above, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993).  

Herbicide Exposure Laws and Regulations

If a veteran was exposed to an herbicide agent during active 
military, naval or air service, the following diseases shall 
be service-connected if the requirements of 
38 U.S.C.A. § 1116 (West 2002) and 38 C.F.R. § 3.307(a)(6) 
(2004) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) (2004) are 
also satisfied: Chloracne or other acneform disease 
consistent with chloracne; Hodgkin's disease; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda (PCT); prostate cancer; multiple myeloma; 
respiratory cancers (cancers of the lung, bronchus, larynx or 
trachea); soft-tissue sarcoma, and type 2 diabetes (also 
known as Type II diabetes mellitus or adult-onset diabetes). 
38 C.F.R. 


§ 3.309(e). The diseases listed at 38 C.F.R. § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne, PCT, and acute and 
subacute peripheral neuropathy shall have become manifest to 
a degree of 10 percent or more within one year after the last 
date on which the veteran was exposed to an herbicide agent 
during active military, naval or air service. 
38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a)(6)(ii).

The term "soft-tissue sarcoma" above includes adult 
fibrosarcoma; dermatofibrosarcoma protuberans; malignant 
fibrous histiocytoma; liposarcoma; leiomyosarcoma; 
epithelioid leiomyosarcoma (malignant leiomyoblastoma); 
rhabdomyosarcoma; ectomesenchymoma; angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma); proliferating 
(systemic) angioendotheliomatosis; malignant glomus tumor; 
malignant hemangiopericytoma; synovial sarcoma (malignant 
synovioma); malignant giant cell tumor of tendon sheath; 
malignant schwannoma, including malignant schwannoma with 
rhabdomyoblastic differentiation (malignant Triton tumor), 
glandular and epithelioid malignant schwannomas; malignant 
mesenchymoma; malignant granular cell tumor; alveolar soft 
part sarcoma; epithelioid sarcoma; clear cell sarcoma of 
tendons and aponeuroses; extraskeletal Ewing's sarcoma; 
congenital and infantile fibrosarcoma; and malignant 
ganglioneuroma. Note 1 following 38 C.F.R. § 3.309(e).

In making determinations for the purpose of granting service 
connection for specified diseases based on exposure to agent 
orange, the VA Secretary shall take into account (A) reports 
received from the National Academy of Sciences (NAS) under 
section 3 of the Agent Orange Act of 1991, and (B) all other 
sound medical and scientific information and analyses 
available.  38 U.S.C.A. § 1116(b)(1), (2). A veteran who, 
during active service, served in Vietnam, beginning on 
January 9, 1962, and ending on May 7, 1975, shall be presumed 
to have been exposed during such service to agent orange, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to agent orange.  38 U.S.C.A. § 
1116(f) (West 2002).



II.  Analysis

A.  Claims with no evidence of current disability.

Heart Disability 

The veteran contends that he has a heart disability as 
secondary to his service-connected PTSD.  Service medical 
records are silent for any complaints, findings, or treatment 
of a heart disability.  Stress tests performed by VA in 
November 1993 and December 2001 were negative for any 
evidence of a heart disability.  When examined by VA in 
November 2001, the examiner specifically concluded that there 
was no current evidence of any heart disability.  The Court 
has specifically disallowed service connection where there is 
no present disability: "[c]ongress specifically limits 
entitlement for service connected disease or injury to cases 
where such incidents have resulted in a disability. . . . In 
the absence of proof of a present disability there can be no 
valid claim [for service connection]."  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Therefore, in the absence of 
such evidence, the Board must conclude that the preponderance 
of the evidence is against the veteran's claim for a heart 
disability as secondary to service-connected PTSD. 

Peripheral Neuropathy

In this case, service medical records are silent for any 
complaints, findings, or treatment of peripheral neuropathy.  
Post-service private and VA clinical and examination reports 
reflect that from the mid to late 1980's, the veteran 
complained of numbness in his left thigh and digits IV and V 
of the left hand.  Electromyography reports (EMG), performed 
by VA in July and December 1980, revealed mild peripheral 
neuropathy.  However, when examined by VA in November 2001, 
at which time he complained of left leg numbness and 
tingling, a diagnosis of peripheral neuropathy was not 
entered.  The diagnosis was L5-S1 radiculopathy related to 
lumbar spine degenerative condition.  When seen for an EMG of 
the upper extremities at a VA facility in December 2002, 
peripheral 


neuropathy was not found; a diagnosis of bilateral carpal 
tunnel syndrome was recorded.  

With regard to the claim for service connection for 
peripheral neuropathy, the service medical records do not 
show the presence of such a condition.  While the veteran was 
found to have had mild peripheral neuropathy in the 1980's, 
when examined by VA in November 2001, peripheral neuropathy 
was not found.  Indeed, an EMG, performed by VA in February 
2002, was negative for peripheral neuropathy of the upper 
extremities.  There is no competent evidence of record to 
refute these findings.  The Court has specifically disallowed 
service connection where there is no present disability.  
Brammer, supra.  Hence, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for peripheral neuropathy secondary to 
herbicide exposure, and the claim is denied.

B.  Claims with no nexus to military service

"Elbow" and Right Hip disorders

The evidence of record includes the veteran's contentions, 
his service medical records, and private and VA examination 
and treatment reports.  The veteran contends that he 
currently has elbow and right hip disorders that had their 
onset during his active service in Vietnam.  More 
specifically, he maintains that he was involved in an 
airplane crash in Vietnam and, as a result, his body was all 
"wrenched up," to include his right elbow. 

The veteran's DD 214, Certificate of Release or Discharge 
from Active Duty, or an original Certificate of Discharge, 
reflects that the veteran served in the United States Air 
Force from July 1968 to January 1972, and that his military 
occupational specialty was a basic airman. The military form 
also shows that the veteran served in Vietnam and was awarded 
the National Defense Service Medal, The Republic of Vietnam 
Campaign Medal, The Vietnam Service Medal with one Bronze 
Service Star, the Air Force Good Conduct Medal, which was 
awarded for the period from 


July 23, 1968 to July 22, 1971, the Air Force Medal, The Air 
Medal with Three Oak Leaf Clusters, and the Distinguished 
Flying Cross.  The Board notes that the Distinguished Flying 
Cross is awarded for both heroism and extraordinary 
achievement in aerial flight.  

The veteran contends that he flew in actual combat during the 
Vietnam conflict.  In May 1982, the veteran's representative 
submitted VA Form 23-22, reflecting that the veteran was 
awarded the Distinguished Flying Cross as a result of 
participating in aerial flight as a C-47 Airborne Morse 
Systems Operator at Tan Son Nhut Air Base, Republic of 
Vietnam on November 20, 1971.  It was noted that the veteran 
flew a long and arduous mission through adverse weather 
conditions and through the constant threat of hostile ground 
fire and attack.  The veteran's award of the Distinguished 
Flying Cross strongly suggests that he saw combat during the 
Vietnam War.  In that case, if an injury or disease is 
alleged to have been incurred or aggravated in combat, such 
incurrence or aggravation may be shown by satisfactory lay 
evidence, consistent with the circumstances, conditions, or 
hardships of combat, even if there is no official record of 
the incident.  
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) 
(2004).  "Satisfactory evidence" is credible evidence.  
Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence 
may be rebutted only by clear and convincing evidence to the 
contrary.  
38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain 
circumstances, to use lay evidence to establish the 
incurrence of a disease or injury in service.  "However, the 
provisions of section 1154(b) do not provide a substitute for 
medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 
296, 303 (1999).  Section 1154(b) serves only to relax the 
evidentiary burden to establish incurrence of a disease or 
injury in service.  Id.

The veteran's service medical records are negative for any 
indication of any type of injury to the elbow or right hip.  
Indeed, on a December 1971, Report of Medical History, the 
veteran denied having a painful or "trick" elbow.  A 
December 1971 


separation examination report reflects that the veteran's 
upper and lower extremities were both found to have been 
"normal."  Further, the veteran made no reference to any 
elbow or right hip problems when he submitted his original 
claim in January 1972.  He referred only to problems with his 
eyes, skin, and right knee at that time.  In addition, when 
examined by VA in February 1972, one month after service 
discharge, there was no reference to or clinical findings of 
either an elbow or right hip disorder.  

The first post-service medical evidence of complaints with 
respect to the right elbow and right hip were in April and 
June 2001.  At that time, the veteran was seen at a VA 
outpatient clinic and complained of having discomfort in his 
right hip and elbows.  When examined by VA in November 2001, 
the veteran informed the examiner that he had injured his 
right elbow and right hip when he "wrenched his body" 
during a crash landing in 1971.  After a complete examination 
of the veteran, the examiner entered diagnoses of right 
lateral epicondylitis and right elbow and right hip strains.  
It was the examiner's opinion, after a complete review of the 
claims files, that the veteran's right hip and right elbow 
disorders were not related to his military service as no 
symptomatology with respect to either disorder was noted at 
service discharge.  

In evaluating the claims for service connection for an elbow 
and right hip disorders, the Board has considered for 
application 38 U.S.C.A. § 1154(b) and 
38 C.F.R. § 3.304(d), which provides for proof of a claim by 
satisfactory lay, or other evidence, for combat veterans, 
under certain conditions.  See Collette, supra.  In this 
case, even conceding that the veteran sustained some type of 
injury to his right elbow and right hip during his Vietnam 
War service, there is no evidence to show that his currently 
diagnosed right lateral epicondylitis and right elbow and 
right hip strains are related to service.  In contrast, a VA 
examiner opined in November 2001 that the veteran's current 
right elbow and right hip disorders were unrelated to his 
military service as evidenced by the lack of symptomatology 
at discharge.  As noted above, the first evidence of any 
right elbow and right hip disorders was recorded almost three 
decades after service discharge.  As noted 


above, the Court has held that 38 U.S.C.A. 1154(b) does not 
alter the fundamental requirement of a medical nexus to 
service.  See Clyburn, supra; Libertine v. Brown, 9 Vet. App. 
521, 524 (1996).  In the absence of any medical evidence to 
establish a link between any currently diagnosed right elbow 
and right hip disorders and the veteran's period of service, 
the appellant's claims for service connection for these 
disorders must be denied. 

C.  Conclusion

The record shows that the veteran had combat service in 
Vietnam.  Hence, his statements and testimony regarding 
exposure to incidents are accepted as proof of such 
exposures.  His exposure to agent orange in Vietnam is 
presumed.  His statements, however, are not considered 
competent evidence with regard to demonstrating the presence 
of the claimed conditions or linking them to an incident in 
service, to include  exposure to agent orange because the 
record does not show that he has the training, education or 
experience to make medical conclusions, diagnoses or 
opinions. 
38 C.F.R. § 3.159(a)(1)(2004); Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Hence, service connection for the claimed 
conditions will not be granted unless there is competent 
evidence showing the presence of these conditions and linking 
them to disease or injury in service or to exposures or 
incidents of service.  The Board notes that the veteran is 
capable of presenting lay evidence regarding the symptoms or 
residuals he felt were related to a heart disability during 
service.  However, where, as here, a medical opinion is 
required to diagnose the condition and to provide a nexus 
opinion to link the veteran's current disorders to service, 
only a qualified individual can provide that evidence.  As a 
layperson, the veteran is not qualified to offer medical 
opinions.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

III.  Veterans Claims Assistance Act of 2000 

In adjudicating the veteran's claims, the Board has 
considered the applicability of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 


(VCAA) (codified as amended at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002)), which became 
effective during the pendency of this appeal.  The Board has 
considered the final regulations that VA issued to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  These regulations 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date, with the 
exception of the amendments to 38 C.F.R. § 3.156(a) relating 
to the definition of new and material evidence and to 38 
C.F.R. § 3.159 pertaining to VA assistance in the case of 
claims to reopen previously denied final claims (the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii)), which apply 
to any claim to reopen a finally decided claim received on or 
after August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001); VAOPGCPREC 7-2003.  A discussion of the pertinent VCAA 
and regulatory provisions follows.

The VCAA, among other things, modified VA's duties to notify 
and assist claimants by amending 38 U.S.C.A. § 5103 ("Notice 
to claimants of required information and evidence") and 
adding 38 U.S.C.A. § 5103A ("Duty to assist claimants").  The 
VCAA's notice requirements include the requirement to notify 
an applicant of any information necessary to complete an 
application for benefits.  In this case, the veteran's 
application is complete.  There is no outstanding information 
such as proof of service, type of benefit sought, or status 
of the appellant or veteran, needed to complete the 
application.

Where a substantially complete application is filed, VA is 
required to notify the claimant of the evidence needed to 
substantiate the claim for benefits.  In this instance, the 
RO notified the veteran by letter, dated in June 2002.  This 
letter apprised the veteran of the provisions under the VCAA 
and the implementing regulations, of the evidence needed to 
substantiate the claims on appeal, and the obligations of VA 
and the veteran with respect to producing that evidence.  The 
letter advised the veteran that VA must make reasonable 
efforts to assist him in getting evidence, including such 
things as medical records, employment records, or 


records from Federal agencies.  In addition, in a February 
1996 statement of the case and in an October 2002 
supplemental statement of the case, the RO informed the 
veteran that to substantiate his service connection claims 
the evidence must demonstrate that he has a current 
disability that began in or was made worse during his 
military service or an event in service that caused 
disability or that it was caused or worsened by a service-
connected disability.  

Thus, the RO has satisfied the requirement to notify the 
claimant of which portion of the information and evidence, if 
any, is to be provided by the claimant and which portion, if 
any, would be obtained by the Secretary on behalf of the 
claimant.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
The June 2002 letter to the veteran advised him that he 
should tell VA about any additional information or evidence 
that he wanted VA to try to get for him and that he should 
send the evidence needed as soon as possible.  Thus, he was 
implicitly asked to provide any evidence in his possession 
that pertains to his claims, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  In summary, the Board finds that no 
additional notice is required under the provisions of 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b).

The Board also finds that the requirements under VCAA's duty-
to-assist provisions of 38 U.S.C.A. § 5103A have been 
satisfied.  The VCAA requires that VA make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. § 3.159(c), (d)).  In this case, in November 
2000, the Board remanded the claims on appeal to the RO for 
additional development, to include additional VA examinations 
and requested that opinions be offered regarding the etiology 
of the claimed disabilities.  These examinations were 
conducted in November 2001.  In addition, in January 2004, 
the veteran's representative submitted additional VA 
outpatient reports in support of the claims, and waived RO 
consideration of the aforementioned evidence.  Taken 
together, the Board is persuaded that there is no reasonable 
possibility that further development would unearth any 
additional evidence helpful to the veteran.  


ORDER

Service connection for a heart disability on a secondary 
basis is denied. 

Service connection for peripheral neuropathy as secondary to 
herbicide exposure is denied. 

Service connection for an elbow disorder is denied. 

Service connection for a right hip disorder is denied.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


